Citation Nr: 0102324	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an HIV-related illness, 
to include herpes zoster.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1999, the issue of 
entitlement to service connection for an HIV-related illness, 
to include herpes zoster, due to an in-service surgical 
procedure, was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, for 
additional development (italics added).  Since that remand, 
the veteran has contended in the alternative that he 
contracted HIV during sexual activity while on active duty.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran contracted an HIV-related illness in service.  


CONCLUSION OF LAW

Service connection for an HIV-related illness, to include 
herpes zoster, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he now has an HIV-
related illness, to include herpes zoster, due to an in-
service rhinoplasty or heterosexual activity while on active 
duty.  He denies that he incurred an HIV-related illness 
through homosexual activity.  Accordingly, a favorable 
determination is requested.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran has been 
provided VA examinations, VA and private treatment reports 
have been obtained, all service medical records have been 
obtained, and the veteran has been asked to provide 
information as to treatment for the claimed disability.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  The disease entity for which 
service connection is sought must be "chronic" as opposed to 
merely "acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to an October 1999 Board remand, additional service 
medical records were obtained and associated with the 
veteran's claims file.  The veteran's service medical records 
fail to reveal treatment for herpes zoster or any other an 
HIV-related illness.  They include a November 1980 operation 
report for a septorhinoplasty for a deviated nasal septum and 
external nasal deformity.  The operative report notes a long 
history of nasal obstruction, and a nasal fracture six weeks 
earlier that had resulted in a deviated nasal septum.  The 
report describes the procedure in detail.  The veteran was 
noted to have tolerated the procedure well without peri-
operative complications or excessive blood loss.  Records 
associated with the operation report indicate that IV fluids 
were provided.

The service medical records show that the veteran was treated 
for gonococcal urethritis in August 1982, at which point he 
reported that his most recent sexual contact had taken place 
two weeks earlier.  In January 1983, the veteran complained 
of a penile discharge.  In February 1984, he was seen for 
acute epididymitis of the right testicle, at which point he 
reported that his most recent sexual contact had taken place 
approximately one month earlier.  The veteran gave no history 
of venereal disease or testicular trauma.  Records from the 
veteran's separation from service are negative for 
complaints, symptoms, clinical findings or diagnosis of any 
chronic pathology pertaining to urethritis or epididymitis.  

Turning to post-service evidence, the record contains various 
medical records indicating that the veteran is currently HIV 
positive.  However, these records only address the veteran's 
current HIV symptoms and do not address the etiology of his 
HIV.  Reports of treatment and a medical examination by a 
private physician, dated in 1996 and 1997, provide diagnoses 
of HIV positive, symptomatic.  VA outpatient treatment 
records dated in 1999 and 2000 relate treatment and diagnoses 
for various conditions, including HIV positive.  Reports of 
VA hospitalizations in March 2000 indicate treatment for 
several conditions, including HIV positive.  A March 2000 
report by a VA doctor notes treatment of the veteran for 
chronic inflammatory demyelinating polyneuropathy related to 
HIV function.  

A January 1998 decision by the Social Security Administration 
(SSA) provides that the veteran was found disabled and 
entitled to disability benefits, effective in July 1996, and 
that he was found eligible for SSI benefits effective in 
November 1997.  

The report of a January 1998 VA examination indicates that an 
opinion was sought as to whether the veteran contracted HIV 
in 1982 (sic) while having reconstructive nose surgery.  The 
examiner noted that the veteran was first provided an HIV 
test in 1996, which was positive for HIV.  The examiner noted 
that the veteran reported a rather severe infection 
epididymitis while on active duty which required him to be 
hospitalized for five days.  The examiner stated that records 
pertaining to the veteran's in-service nasal reconstructive 
surgery were not available for review and noted that it would 
be valuable to obtain such records to determine whether the 
veteran had a blood transfusion during that surgery since the 
veteran was unable to provide that information.  The examiner 
noted that the veteran had brought his own medical records 
from 1996 onward, and recounted pertinent information from 
these records.  The examiner also provided the results of a 
current physical examination.  

The pertinent diagnosis was HIV positive, currently in stage 
of AIDS by CD4 count.  The examiner noted that considering 
the veteran's request to relate his HIV illness to his 
surgery in 1982, the veteran was explicitly asked whether he 
had received a blood transfusion during that surgery.  The 
veteran was noted to have replied that he was in a state of 
semi-sleep during the surgery and thought that there had been 
a lot of blood but could not definitely state whether there 
had been a blood transfusion.  The veteran was noted to have 
informed the examiner that while in the Navy between 1980 and 
1984, he had stopped in many foreign ports and had 
experienced multiple sexual contacts, sometimes protected by 
condom usage and other times not, although the veteran was 
unable to specifically enumerate when he was protected and 
when he was not.  The veteran said that the only sexually 
related disease that he was aware of was epididymitis and 
denied any history of gonorrhea, syphilis or other STD.  When 
the examiner asked the veteran about his current sexual 
practices, the veteran absolutely denied any homosexual 
practice at all and stated that his current sexual practices 
and his past sexual practices were always heterosexual but 
could not specifically state any condom usage or not.  

The examiner noted that in terms of an opinion whether or not 
the veteran's HIV condition was related to surgery in 1982 
(sic), he or she was unable to definitely say unless there 
was absolute proof that the veteran did or did not receive 
blood transfusion.  However, if it was determined that no 
blood was transfused to the veteran during the 1982 surgery 
then the examiner would state that the veteran's HIV status 
was not related to his surgery and most likely came from his 
multiple sexual contacts during his time either in the 
service or after the service.  The examiner noted that the 
veteran reported that his own private physician, had 
estimated that he had HIV for 10-12 years, due to his CD4 
count.  The examiner provided that this was a piece of 
information that could not be proved definitely. 

The veteran has submitted photocopies of an informational 
pamphlet setting forth answers to frequently asked general 
questions about HIV.  In November 1999, the veteran submitted 
a statement from a physician who had authored the pamphlet.  
The doctor wrote that the veteran was diagnosed with HIV 
infection in 1996.  He provided that while in the service in 
1983, the veteran had an episode of urethritis, documenting 
that he was engaged in sexual activity at that time and could 
have contracted other STDs including HIV.  The doctor stated 
that he had no documentation as to whether or not the veteran 
had a blood transfusion, which would be another risk factor.  
He noted that the current knowledge of HIV infection 
indicated that one could be infected for 10 - 15 years 
without developing symptoms.  A July 2000 referral the same 
physician, provides that the veteran was being referred for 
consultation because of chronic demyelinating polyneuropathy 
associated with HIV infection.  

The veteran submitted a photocopied statement, dated October 
13, 2000, by a VA medical doctor who was the Clinical 
Director of a Special Immunology Program.  In the statement 
the VA doctor provides that he had treated the veteran for 
the past year and one-half and that the veteran believed that 
he had contracted HIV while on active duty.  The VA doctor 
noted that the veteran had stated that he was sexually active 
while on active duty and had acquired other STDs and believed 
that he had acquired HIV at that time.  The VA doctor 
observed that HIV was linked to AIDS in 1984 and that testing 
did not become available until mid-1985.  The veteran was 
noted to have said that he was always careful about sexual 
encounters but did not start using condoms regularly until 
1984-1985.  The VA examiner stated that "[a]lthough the 
veteran's comments about safe sexual practices may be seen as 
self-serving, the documentation of STDs during his active 
duty days and his seropositivity from 1986 does support the 
idea that his infection occurred in the early 1980s."  The 
VA doctor recommended that his request for service connection 
for HIV be favorably considered.  

Later, the veteran submitted a photocopy of the same October 
13, 2000, statement, with a cover sheet that the earlier 
statement was in error and that the VA doctor had corrected 
it.  The corrected version was completely identical to the 
earlier submitted statement except for the sentence 
"Although the veteran's comments about safe sexual practices 
may be seen as self-serving, the documentation of STDs during 
his active duty days [DELETED WORDS] does support the idea 
that his infection occurred in the early 1980s."  The 
corrected statement is negative for any signature or initials 
by the VA doctor indicating that he had deleted any words.  

Based on a thorough review of the evidence of record, the 
Board finds that the time of the onset of the veteran's HIV 
infection is less than firm or clear.  However, governing 
precedent is unambiguous that the possibility that a veteran 
might have contracted HIV in service is a medical judgment 
that can only be made by medical professionals.  Kern v. 
Brown, 4 Vet. App. 350, 353 (1993).  

Regarding HIV infection during his inservice rhinoplasty, the 
Board observes that the veteran's surgical reports are 
negative for any indication of a blood transfusion, 
complications or excessive bleeding.  Thus infection due to a 
surgical procedure is not supported by the record.  However, 
the January 1998 VA examination report sets forth the opinion 
that if the veteran did not receive a blood transfusion, his 
HIV infection was most likely the result of sexual activity 
either during or after service.  This statement, while not 
definite, entertains the possibility that infection could 
have occurred during active service as the result of sexual 
activity.  

In addition, the Board recognizes that the October 2000 
statements from the VA medical doctor, and the November 1999 
statement from a private practitioner constitute medical 
evidence that the veteran may have contracted HIV during the 
early 1980's.  The November 1999 statement and the October 
2000 statement included reasoning for the opinions, that is, 
that since the veteran had a history of urethritis and STDs 
during service, this supported the idea that his infection 
with HIV occurred in the early 1980's during service.  It is 
noted that he served from March 1980 to March 1984.   

The Board also recognizes that according to the January 1998 
VA examination report, the veteran related that his private 
physician estimated that he had been infected with HIV for 
10-12 years, due to his CD4 count.  While the VA examiner 
provided that this was a piece of information that could not 
be proved definitely, no concrete statement refuting that 
estimation is of record.  

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  If the evidence supports the veteran's 
claim, then the veteran prevails on the claim.  If the 
evidence is in equipoise, application of the benefit of the 
doubt standard tips the balance in favor of the veteran and 
the veteran again prevails on the claim.  Only if the 
preponderance of the evidence goes against the claim will the 
veteran be denied the benefit sought.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As noted above, the only evidence of a medical nature 
pertaining to the time frame in which the veteran contracted 
HIV of record consists of the records and opinions of VA and 
private examiners.  There is no medical evidence of record 
tending to show that the veteran did not contract HIV during 
service.  Under binding precedent, whether a veteran might 
have contracted HIV in service is a medical judgment that can 
only be made by medical professionals.  Kern, supra.  
Therefore, under Gilbert, the evidence tends to support the 
veteran's claim and the veteran must prevail upon that claim.  
Service connection for HIV infection is thus warranted.

ORDER

Entitlement to service connection for an HIV-related illness, 
to include herpes zoster, is granted.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

